Name: Council Regulation (EEC) No 3711/85 of 10 December 1985 amending Council Regulation (EEC) No 60/85 on the restriction of exports of steel pipes and tubes to the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355 / 100 Official Journal of the European Communities 31 . 12.85 COUNCIL REGULATION (EEC) No 3711 /85 of 10 December 1985 amending Council Regulation (EEC) No 60/85 on the restriction of exports of steel pipes and tubes to the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has concluded an Arrangement (') with the United States of America extending until 30 September 1989 the Arrangement of 19 January 1985 adopted by Regulation (EEC) No 59 / 85 O ; Whereas Regulation (EEC) No 60 / 85 ( 3 ), as supplemented by Regulation (EEC) No 2355 / 85 (4), should therefore be amended accordingly , 1 . In Article t the date '31 December 1986 ' shall be replaced by '30 September 1989 '; 2 . In Article 3 ( 1 ) the first paragraph shall be replaced by the following : ' 1 . The Community quantitative export limits established and calculated pursuant to the method set out in Article 2 shall be allocated by the Commission for 1985 , 1986 , 1987 , 1988 and the first nine months of 1989 .'; 3 . In Article 5 ( 1 ) the date of ' 31 December 1986 ' shall be replaced by ' 30 September 1989'; 4 . in Article 5 ( 1 ) the third subparagraph shall be replaced by the following : 'Member States may, subject to the second subpara ­ graph , issue further licences in 1985 , 1986 , 1987 , 1988 and the first nine months of 1989 respectively, in respect of the unusued pan of licences issued which have been returned to their competent authorities in 1985 , 1986 , 1987 , 1988 and the first nine months of 1989.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article I Council Regulation (EEC ) No 60 / 85 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1985 . For the Council The President M. FISCHBACH (') See page 98 ot this Official Journal . ( 2 ) OJ No L 9 , 10 . 1 . 1985 , p. 1 . ( 3 ) OJ No L 9, 1C . 1 . 1985 , p. 13 . ( 4 ) OJ No L 222 , 20 . 8 . 1985 , n . 1 .